DETAILED ACTION
In response to communication filed on 8/4/2021.
Claims 1-4,6,7,9-12,15,16,18,19,21-30,32-34, and 36 are pending.
Claims 1-4,6,7,19, and 21-26 are rejected.
Claims 9-12,15,16,18,27-30,32-34, and 36 are objected to for having allowable subject matter. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/28/2021 and 11/29/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1,2,4,19, and 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moon et al. (US Pub. 2018/0176890)(M1 hereafter).

Regarding claims 1 and 22, M1 teaches a device [refer Fig. 18; 1800] comprising: 
a communication circuit [refer Fig. 18; 1811] configured to wirelessly transmit messages on a communication channel [paragraph 0093]; and 
a control circuit [refer Fig. 18; 18113] configured to: 
set a transmission threshold (i.e. CCA threshold) to a first value [paragraph 0096]; 
measure a first signal strength magnitude of the communication channel [paragraph 0117]; 
compare the first signal strength magnitude to the transmission threshold [paragraph 0117]; 
on a condition that the first signal strength magnitude is less than the transmission threshold, transmit a message via the communication circuit on the communication channel (if the strength of interference in a band is less than a threshold, a transmitting operation occurs)[paragraph 0020]; and 
on a condition that the first signal strength magnitude is not less than the transmission threshold (i.e. is more than the threshold)[paragraph 0019], increase the transmission threshold by an increment from the first value to a second value (after a predetermined period of time, a CCA threshold can be increased from a CCA Th1 to a CCA Th2)[paragraph 0176] to which a second signal strength magnitude of the communication channel will be subsequently compared to determine whether to transmit the message via the communication circuit on the communication channel (the frame based entity (FBE) increases the CCA threshold by a preset value every transmission fixed frame period [paragraph 0175], another CCA process (i.e. transmission) therefore occurs according to the new CCA threshold [paragraph 0176]).  

Regarding claims 2 and 23, M1 teaches the control circuit is further configured to: measure the second signal strength magnitude of the communication channel (a device measures strength of interference during a CCA process [paragraph 0018], a second CCA process with a different CCA threshold is performed after increasing a threshold [paragraph 0176]); 
compare the second signal strength magnitude [paragraph 0117] to the transmission threshold having the second value [paragraph 0175]; 
on a condition that the second signal strength magnitude is less than the transmission threshold, transmit the message on the communication channel via the communication circuit (if a CCA process is successful, such as when the strength is less than the threshold value, then a transmission occurs)[paragraph 0021]; and 
on a condition that the second signal strength magnitude is not less than the transmission threshold (i.e. is greater than), increase the transmission threshold by the increment from the second value to a third value (controlling the CCA threshold occurs when the signal strength is greater than or equal to a threshold [paragraph 0117], the CCA threshold increased by a threshold value every transmission delay occurs when they CCA process fails [paragraph 0175], a third CCA threshold is set for a corresponding process [paragraph 0176]).  

Regarding claims 4 and 24, M1 doesn’t expressly disclose in a singular embodiment that the control circuit is further configured to: compare the second value of the transmission threshold to a maximum threshold value; and on a condition that the second value of the transmission threshold is not less than the maximum threshold value, transmit the message on the communication channel via the communication circuit.  
	M1 discloses in another embodiment that for CCA threshold adaptation, an index k is determined to be greater than or equal to a maximum value at an operation [paragraph 0242], and if the index is greater than the maximum value, then there may not be a change to a CCA threshold and transmission power [paragraph 0243].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of M1 for increasing a CCA threshold when a CCA process fails [refer M1; paragraph 0175] to incorporate the use of a maximum amount of times or a value to increase a CCA threshold before stopping the increasing process.  One would be motivated to do so to provide the use of a known technique, such as having a limitation to the changing of a threshold, in the field of endeavor when the number of CCA thresholds that occur can be limited [refer M1; paragraph 0178].

Regarding claim 19, M1 doesn’t expressly disclose in a singular embodiment that on a condition that the measured signal strength magnitude is not less than the transmission threshold, the control circuit is further configured to: determine whether the signal strength magnitude of the communication channel has been measured at least a threshold amount of times; and 
on a condition that the signal strength magnitude has been measured at least the threshold amount of times, transmit the message via the communication circuit on the communication channel.  
	M1 discloses in another embodiment that for CCA threshold adaptation, an index k is determined to be greater than or equal to a maximum value at an operation [paragraph 0242], and if the index is greater than the maximum value, then there may not be a change to a CCA threshold and transmission power [paragraph 0243].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of M1 for increasing a CCA threshold when a CCA process fails [refer M1; paragraph 0175] to incorporate the use of a maximum amount of times or a value to increase a CCA threshold before stopping the increasing process.  One would be motivated to do so to provide the use of a known technique, such as having a limitation to the changing of a threshold, in the field of endeavor when the number of CCA thresholds that occur can be limited [refer M1; paragraph 0178].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3,7,21 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (US Pub. 2018/0176890)(M1 hereafter) in view of Krzymien et al. (US Pub. 2015/0163824)(K1 hereafter).

Regarding claim 3, M1 fails to disclose the first value is configured based on a message received at the control circuit via the communication circuit.  
	K1 discloses that a CCA threshold can be selected based upon a quality of service class of a packet [paragraph 0033].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of M1 to incorporate the use of a quality of service class of a received packet to determine a CCA threshold as taught by K1.  One would be motivated to do so to provide a means of determining an initial CCA threshold for communications [refer K1; paragraph 0026].

Regarding claims 7 and 26, M1 fails to disclose the control circuit is further configured to determine a priority context of the message based on at least one of a device type of the device, a content of the message, a transmission type of the message, a network role of the device, and a quality of a network communication link associated with the device; and 
determine the first value of the transmission threshold based on the priority context of the message.  
	K1 discloses that a CCA threshold can be selected based upon a quality of service class of a received packet [paragraph 0033].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of M1 to incorporate the use of a quality of service class of a received packet to determine a CCA threshold as taught by K1.  One would be motivated to do so to provide a means of determining an initial CCA threshold for communications [refer K1; paragraph 0026].

Regarding claim 21, M1 fails to disclose the control circuit is further configured to determine a value of the increment based on one or more of a number of previous attempts of transmitting the message, the first signal strength magnitude, a difference between the first signal strength magnitude and the transmission threshold, an amount of near-channel interference associated with the communication channel, a link quality associated with the communication channel, or a path loss associated with the communication channel.  
	K1 discloses that a CCA threshold can be selected based upon a quality of service class of a received packet [paragraph 0033].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of M1 for incrementally increasing a CCA threshold [refer M1; paragraph 0175] to incorporate the use of a quality of service class of a received packet to determine a CCA threshold as taught by K1.  One would be motivated to do so to provide a means of determining an initial CCA threshold for communications [refer K1; paragraph 0026].

Claims 6 and 25 rejected under 35 U.S.C. 103 as being unpatentable over M1 in view of Fonseca et al. (US Pub. 2007/0286122)(F1 hereafter).

Regarding claims 6 and 25, M1 fails to disclose the control circuit is further configured to: determine a background signal strength magnitude for the communication channel; and 
determine the first value based on the background signal strength magnitude.  
	F1 discloses that for determining a CCA threshold range, a wireless device can take measurements, such as a value of a noise floor, which is defined as a background level of radio frequency energy in a radio channel [paragraph 0033].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of M1 for incrementally increasing a CCA threshold [refer M1; paragraph 0175] to incorporate the determination of a CCA threshold using a background level of a radio frequency energy in a radio channel as taught by F1.  One would be motivated to do so to provide a means of determining an effective CCA threshold [refer F1; paragraph 0040].

Allowable Subject Matter
Claims 9-12,15,16,18,27-30,32-34, and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  determine whether the message is a latency-critical message or a latency non- critical message based on the priority context, wherein the first value of the transmission threshold is set to a higher value when the message is determined to be the latency-critical message to achieve a latency below a predefined latency threshold, and wherein the first value of the transmission threshold is set to a lower value when the message is determined to be the latency non-critical message to allow the latency to be above the predefined latency threshold.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Beecher et al. (US Pub. 2006/0009161) discloses setting a threshold value for signal strength and after a number of failed attempts, the threshold can be increased [Abstract].
Erven et al. (US Pub. 2021/0279031) discloses modifying a threshold RF energy level for holding off transmissions [paragraph 0029], a device can increase a RSS threshold by an incremental amount to a value that is still below an energy level of a transmission associated with the lowest energy level [paragraph 0127].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C KAVLESKI whose telephone number is (571)270-3619.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Ryan Kavleski
/R. K./
Examiner, Art Unit 2412



/JAMAL JAVAID/Primary Examiner, Art Unit 2412